Citation Nr: 0001848	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Chapter 30).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision by 
the RO.

This case was previously before the Board in August 1999, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in December 1999.


FINDINGS OF FACT

1.  As of December 31, 1989, the veteran had remaining 
eligibility for educational assistance benefits under Chapter 
34, Title 38, United States Code (Chapter 34).

2.  The veteran served on active duty from January 1977 to 
December 1987, without a break in service.

3.  The veteran was honorably discharged from active service 
for the convenience of the government.  He was discharged by 
reason of his failure to be selected for a permanent 
promotion.

4.  The veteran did not serve in the Selected Reserve.


CONCLUSION OF LAW

The basic eligibility criteria for Chapter 30 educational 
assistance benefits have not been met.  38 U.S.C.A. §§ 3011, 
3012 (West 1991 & Supp. 1999); 38 C.F.R. § 21.7044 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran concedes that he does not meet the minimum 
length-of-service requirements for entitlement to Chapter 30 
educational assistance benefits.  However, he has advanced 
three arguments as to why the benefits in question should 
nevertheless be granted.  First, he contends that a VA 
employee told him in 1996 that he "absolutely" had 
eligibility for educational assistance through December 1997.  
He says that he enrolled in school based on that advice.  
Second, he contends that he should not be penalized for 
failing to satisfy the minimum service requirements because 
he had no control over the length of his service.  He says 
that the service department determined the dates of his 
release from active duty and reserve service, for its 
convenience, and that he had no choice in the matter.  Third, 
and finally, he says that he was informed at the time of his 
discharge in December 1987 that his eligibility for 
educational assistance would remain in effect for 10 years 
and one day.  He maintains that the Government, in effect, 
guaranteed his eligibility through December 1997, and says 
that subsequent changes in the law should not be applied 
against him.

Educational assistance under Chapter 34 was terminated for 
all eligible veterans effective December 31, 1989.  
38 U.S.C.A. § 3462(e) (West 1991).  However, veterans with 
Chapter 34 eligibility remaining on that date may establish 
eligibility for educational assistance under Chapter 30, 
provided certain conditions are met.

Chapter 30, provides, in part:

(a) . . . [E]ach individual-
 
(1) who-

 (B) as of December 31, 1989, is eligible for 
educational assistance benefits under chapter 
34 of this title and was on active duty at 
any time during the period beginning on 
October 19, 1984, and ending on July 1, 1985, 
continued on active duty without a break in 
service and-
 
(i) after June 30, 1985, serves at least 
three years of continuous active duty in the 
Armed Forces; or 

(ii) after June 30, 1985, is discharged or 
released from active duty . . . (II) for the 
convenience of the Government, if the 
individual completed not less than 30 months 
of continuous active duty after that date 
. . .

		*		*		*

is entitled to basic educational assistance 
under this chapter. 

38 U.S.C.A. § 3011(a)(1)(B) (West Supp. 1999).  See also 
38 C.F.R. § 21.7044(a) (1999).

An individual may also establish eligibility for Chapter 30 
benefits based on a combination of active duty in the Armed 
Forces, together with service in the Selected Reserve.  Title 
38, United States Code, § 3012(a) provides, in part:

(a) . . . [E]ach individual-

(1) who-

 (B) as of December 31, 1989, is eligible for 
educational assistance under chapter 34 of 
this title and was on active duty at any time 
during the period beginning on October 19, 
1984, and ending on July 1, 1985, continued 
on active duty without a break in service 
and-

(i) after June 30, 1985, serves at least two 
years of continuous active duty in the Armed 
Forces, . . . characterized by the Secretary 
concerned as honorable service; and 

(ii) after June 30, 1985, . . . beginning 
within one year after completion of such two 
years of service, serves at least four 
continuous years in the Selected Reserve 
during which the individual participates 
satisfactorily in training as prescribed by 
the Secretary concerned . . .

		*		*		*

is entitled to basic educational assistance 
under this chapter.

38 U.S.C.A. § 3012(a)(1)(B) (West Supp. 1999).  See also 
38 C.F.R. § 21.7044(b) (1999).

In the present case, the Board finds that the basic 
eligibility criteria for VA educational assistance benefits 
under 38 U.S.C.A. §§ 3011(a)(1)(B) or 3012(a)(1)(B) have not 
been met.  The record shows that the veteran had remaining 
eligibility for educational assistance benefits under Chapter 
34 as of December 31, 1989; that he was on active duty during 
the period beginning on October 19, 1984, and ending on July 
1, 1985; that he continued on active duty, without a break in 
service, until December 1987; and that he was honorably 
discharged from active service for the convenience of the 
government, by reason of his failure to be selected for a 
permanent promotion.  It appears clear from his DD Form 214, 
however, that he did not serve at least 30 months of 
continuous active duty after June 30, 1985.  In addition, a 
letter from the service department, dated in September 1999, 
indicates that the veteran did not serve in the Selected 
Reserve.  Consequently, basic eligibility for Chapter 30 
benefits is not established.

As to the veteran's assertion that he should he awarded 
benefits because he was told by a VA employee that he had 
eligibility for educational assistance through December 1997, 
the Board interprets his contentions as an equitable estoppel 
claim.  In other words, the Board takes the veteran to be 
arguing that, because VA misinformed him about his 
eligibility, and he relied on that misinformation to his 
detriment, the Government should now be precluded from 
denying the benefits in question.  In this regard, the Board 
notes only that this theory of entitlement has been rejected 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court).  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994) (even assuming that VA has an obligation 
to provide veterans with accurate information about Chapter 
30 benefits, "the remedy for breach of such an alleged 
obligation cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met").

As to the veteran's assertion that he should be awarded 
benefits because he was released from service for the 
convenience of the Government, and had no control over the 
length of his service, the Board finds that the length-of-
service requirements in the governing statute are 
controlling.  The Board has no authority to disregard the 
specific requirements enacted by Congress, and "neither VA 
nor the Court can extend [Chapter 30] benefits out of 
sympathy for a particular veteran."  Harvey, 6  Vet. App. at 
422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992)).

As to the veteran's assertion that he should be awarded 
benefits because he was "guaranteed" at the time of his 
discharge in December 1987 that his eligibility for 
educational assistance would remain in effect for 10 years 
and one day, the Board interprets his contentions as an 
allegation that the Government, by amending the governing law 
and depriving him of promised benefits, violated his right of 
due process under the Fifth Amendment to the United States 
Constitution.  In this regard, the Board notes that the Court 
examined this sort of argument in Owings v. Brown, 8 Vet. 
App. 17, 22-23 (1995).  There, the Court stated, "[T]he 
Supreme Court has held that when a legislature passes a law 
that provides for entitlement to benefits and then later 
amends or revokes that law so that the underlying entitlement 
no longer exists, the former recipient of the benefits no 
longer has a property interest in the benefits."  Id. 
(citations omitted).  Consequently, in a situation such as 
this, the Fifth Amendment is not implicated.

For all the foregoing reasons, the Board finds that the 
veteran is not entitled to Chapter 30 educational assistance 
benefits.  The appeal must therefore be denied.


ORDER

The  appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

